Citation Nr: 1627689	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-24 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 7, 2014, and a rating in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in August 2013 for additional development.

After development requested by the Board in the August 2013 remand, the RO in a July 2015 rating decision increased the Veteran's initial rating for PTSD from 30 percent to 50 percent prior to July 7, 2014, and a 70 percent rating thereafter.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the RO also granted a total rating based on individual unemployability (TDIU) effective July 7, 2014.  The Veteran did not appeal the effective date assigned. Therefore, that issue has been resolved, and is not currently before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 C.F.R. § 20.200  2015).


FINDINGS OF FACT

1.  Prior to July 7, 2014 the Veteran's service connected PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression, chronic sleep impairments, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships. 

2.  Throughout the entire appeal period, the Veteran's service-connected PTSD symptoms were not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 70 percent but no higher for the service-connection PTSD for the period prior to July 7, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a December 2009 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for accurately rating the psychiatric disorder.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that his service-connected psychiatric disability is more disabling than compensated by the initial 50 percent rating and 70 percent disability ratings assigned.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the current appeal, the Veteran's service-connected psychiatric disability is rated 50 percent prior to July 7, 2014 and rated 70 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The General Rating Formula for Mental Disorders provided that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.1305, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.1305, Diagnostic Code 9411 (2015). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years earlier.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A November 2009 VA mental health treatment record shows that the Veteran reported engaging in high risk behaviors since he returned from Vietnam.  He was noted to endorse intrusive thoughts, nightmares, hypervigilance, problems with interpersonal relationships, and avoidance.  The Veteran reported problems with concentration and attention, increased irritability, hyper vigilance, and denied current suicidal ideations.  The Veteran was noted to have a history of current homicidal ideations.  The Veteran reported he was married for 35 years to his third wife.  The Veteran reported owning a collision workshop and stated he enjoyed his granddaughters and that his family is very close.  Mental status examination showed that the Veteran was appropriately groomed, speech was coherent, mood congruent, oriented to all three spheres, depressed mood, attention within normal limits, and normal memory.  The examiner noted no evidence of delusional thinking, no hallucinations, good insight, good judgment, and denied a history of impulsivity.  The examiner diagnosed the Veteran with PTSD and depression, with a GAF score of 44.  

A November 2009 private psychological evaluation report shows that the Veteran was prescribed Zoloft.  Suicidal ideations were noted prevailing throughout the years.  He reported that he lived his life on borrowed time and that he considered his driving habits were reckless.  Symptoms of anhedonia, psychasthenia, and dysphoria were characteristic.  The examiner noted emotional sensitivity to trauma and that remained heightened.  Other emotional responses were blunted and compartmentalized.  A sleep disturbance of difficulty acquiring and sustaining sleep was noted.  The Veteran reported nocturnal hypervigilance and exaggerated startled responses in repeated perimeter checks caused by exposure to sounds and unexpected touch.  The Veteran also reported avoiding crowds of people to circumvent being approached from behind.  He also required his back to a wall in public places.  Symptoms of impatience also resulted in his avoidance of social and community events.  A poor capacity to acquire and maintain focus and concentration was also reported.  Short term memory deficits were also encountered because of emotional extremes.  Psychological testing showed that the Veteran had a low threshold for anxiety and tended to over react to problems.  The examiner noted that the Veteran's profile was similar to those of others that had ruminations, and obsessive and over ideations.  The private psychologist noted that the Veteran exhibited symptoms of social anxiety resulting in avoidant behaviors and depressive symptoms.  Absence of recreational interest, high risk behaviors and emotional behaviors were also evident.  The Veteran was noted to avoid persons, places, and activities that resurrected disturbing memories of his trauma.  The psychologist diagnosed the Veteran with PTSD and assigned GAF of 53 due to his disturbance of motivation, difficulty in the establishment and maintenance of effective interpersonal relationships, and poor social integration.  The Veteran's vocational adjustment was noted to demonstrate mild conflict, and efficiency and flexibility for psycho-social vocational adjustment was compromised.  

An April 2010 VA examination report shows that the Veteran noted that he had a history of feeling depressed and did not belong at VA for treatment anymore.  The Veteran reported passive suicidal ideations without a definite plan.  He reported that the love of his wife and son that stopped these ideations.  The Veteran reported symptoms that could occur weekly or longer, with severity that was moderate to serious at times.  The duration of these symptoms were reported to last a couple days to a week.  The Veteran turned over control of his auto repair business to this wife that did a better job.  The Veteran reported staying home and boredom was part of his current problems.  The Veteran reported being married to his current spouse for 34 years and is close to one of the sons from the marriage.  He reported going out for dinner with occasional church attendance.  The Veteran reported owning a body repair shop that he has turned over management to his wife due to an inability to work with insurance companies.  Psychiatric examination noted that the Veteran was clean and casually dressed.  His speech was clear, attitude was cooperative, and attentive, affect appropriate, orientation intact, no delusions, and the Veteran understood that he had a problem.  The Veteran was noted to have a sleep impairment.  No hallucinations, inappropriate behavior, obsessive behaviors, panic attacks, or homicidal thoughts were noted.  A presence of suicidal ideations were reported as passive.  The Veteran's memory was normal.  The Veteran was diagnosed with PTSD and assigned a GAF of 60.  The examiner noted that the Veteran had occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning.  

A July 2014 VA examination report shows that the Veteran was diagnosed with PTSD.  The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood.  The Veteran reported that he did not sleep at night and had not close friends for 7 years.  The Veteran reported that he had not had a regular job since 2006 and that his family ended up losing the auto repair business.  The Veteran reported no psychiatric treatment, counseling, or medication since the last examination, as he did not trust medications.  Current symptoms were noted as irritable mood, anger, isolation, fragmented and non-restorative sleep, nightmares, night sweats, avoidance of cues and triggers, watchfulness, jumpy, and panic attacks occurring two times a week.  Symptoms noted by the examiner were panic attacks occurring weekly or less, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and a difficulty adapting to stressful circumstances, including work and work like settings.  The examiner remarked that the Veteran reported a significant decline in performance due to worsening of PTSD symptoms since his last VA examination.  Based on the current examination, the examiner noted that the Veteran's social and familial relationships were impaired.  The Veteran was easily angry and irritable when dealing with others.  His nightmares, fragmented, and non-restorative sleep lead to day time attention and concentration difficulties.  Panic attacks were noted to lead avoidance of leaving his home and isolation.  

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an initial rating of 70 percent but no higher is warranted for the Veteran's PTSD.

During this period the pertinent medical evidence shows that the Veteran's service-connected PTSD caused symptoms of sleep disturbance, anxiety, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, some impaired memory, hypervigilance, and passive suicidal ideation.  Collectively, those symptoms are indicative of occupational and social impairment with deficiencies in most areas.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The treatment records and VA examination reports were indicative of occupational and social impairment that approximate the criteria for a 70 percent but no higher.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with deficiencies in most areas such as work.  Additionally, the Veteran has been assigned GAF scores of 44, 53, and 60 as of December 14, 2009 and throughout the period on appeal.  According to DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious or any serious impairment in social, occupational, or school functioning.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms , or moderate difficulty in social, occupational, or school functioning.  These GAF score also support the assigned of a rating of 70 percent prior the July 7, 2014.  While the Board notes that the Veteran exhibited less social and occupational impairment during the April 2010 VA examination, collectively, the GAF indications of 44 and 53, as well as the results from the July 2014 VA examination report show moderate to severe impairment.  

The Board finds that for the time period beginning on December 14, 2009, the Veteran's PTSD more nearly approximate a 70 percent, but no higher.  38 C.F.R. § 4.7 (2015).  In granting the 70 percent rating beginning December 14, 2009, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's PTSD during any time during the course of the appeal.  The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total social impairment is shown.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptoms are severe he is not entitled to a 100 percent rating for his PTSD because total social impairment is not shown by the evidence of record.  The record indicates that the Veteran is in a good marriage and still maintains contact with his son.  Additionally, throughout the appeal period the Veteran was noted to help with activities of daily living at home.  Additionally, while the Veteran may be hypervigilant in public, he is still able to leave the home for activities.  Therefore this is evidence that the Veteran is not totally socially impaired.  

The Board finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran is married and has no difficulty with activities of daily living, which both indicate that he is not totally socially impaired.  Therefore, the PTSD symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  In this case, the GAF scores of 44, 53, and 60 are reflective of symptoms consistent with the disability rating of 70 percent rating assigned during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual PTSD reported and/or shown since December 14, 2009, are not suggestive of total occupational and social impairment.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for PTSD is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  Additionally, the Veteran has been granted TDIU.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD for the period prior to July 7, 2014, is granted.

Entitlement to a rating in excess of 70 percent for PTSD for the period as of July 7, 2014, is denied.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


